Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 25 January 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & hond Sir
Nantes Jan. 25. 1783
The present Serves to hand you some Letters brought by my Father who is in my house in perfect Health. When I have arranged my Business so as to be able to leave it I shall wait on you with him & bring home Mrs W in return.
I thank you for your Note to Lord Shelburne which I hope he will feel.
I am with the greatest Respect Your dutifull & affectionate
Jona Williams J

I have just recvd your Packet sent Mr Livingston with the news of Peace. Vessells will not go to sea without Passeports untill the time is elapsed.

  
II.
Dr & hond Sir.
Nantes Jan. 25. 1783
The Bearer is my Friend Saml White Esqr who is on the Business of obtaing Passports from England for the american Ships outward Bound. He will Show you my Letter to Lord Shelburne & Mr Vaughan; If you think the application useless, or unlikely to Succeed please to tell Major White so that he may not proceed on a false Errand. I beg leave to introduce my Friend, to your kind Notice & am Dr & hond Sir most dutifully & affecy Yours
Jona Williams J
I shall take it as a favour if you will give Mr White an Introduction to some of your Friends in London.His Excelly Doctor Franklin.
 
Addressed: His Excellency.— / Doctor Franklin.
Notation: Jona. Williams June 25. 1783
